Name: 2010/352/: Commission Decision of 22Ã June 2010 on a Union financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2010 (notified under document C(2010) 3940)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries;  employment;  information technology and data processing;  technology and technical regulations
 Date Published: 2010-06-26

 26.6.2010 EN Official Journal of the European Union L 160/11 COMMISSION DECISION of 22 June 2010 on a Union financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2010 (notified under document C(2010) 3940) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Lithuanian, Polish, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2010/352/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have submitted to the Commission their fisheries control programme for 2010 together with the applications for a Union financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (3) Applications for Union funding are to comply with the rules set out in Commission Regulation (EC) No 391/2007 (2). (4) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In order to encourage investment in the priority actions defined by the Commission in conformity with the Council Regulation (EC) No 1224/2009 (3) and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to automation and management of data, electronic recording and reporting systems (ERS) and vessel monitoring systems (VMS), as well as to seminars by Member States aiming at enhancing awareness on the new control Regulation as well as on illegal, unreported and unregulated (IUU) fishing, should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (6) In order to limit the amount dedicated to the purchase and modernisation of fisheries patrol vessels and aircraft, the Union contribution to these expenditure shall be restricted to a maximum amount of EUR 1 Million by Member State. (7) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (4). (8) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements laid down by Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (5). (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Union financial contribution for 2010 towards expenditure incurred by Member States for 2010 in implementing the monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the maximum amount of the Union financial contribution for each Member State, the rate of the Union financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2014. Payments made by a Member State after that deadline shall not be eligible for reimbursement. The budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2015. Article 3 New technologies and IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. Expenditure incurred, in respect of projects referred to in Annex I and related to vessel monitoring system (VMS), electronic recording and reporting system (ERS) or illegal, unreported and unregulated (IUU) fishing shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 3. Any other expenditure incurred for new technologies and IT networks, in respect of projects referred in Annex I, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits let down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 3 000 per vessel, without prejudice to paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established pursuant to Regulation (EC) No 1077/2008. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Regulations (EC) No 2244/2003 and (EC) No 1077/2008, the financial contribution referred to in paragraph 1 of this Article shall be limited to EUR 4 500. Article 7 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 8 Training and exchange programmes Expenditure incurred, in respect of projects referred to in Annex VI, on training and exchange programmes of civil servants responsible for monitoring, control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 9 Initiatives raising awareness of CFP rules 1. Expenditure incurred, in respect of projects referred to in Annex VIII, on initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public, on the need to fight irresponsible and illegal fishing and to implement the new control Regulation, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. Any other expenditure incurred for initiatives raising awareness of CFP rules, in respect of projects referred in Annex VIII, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits let down in that Annex. Article 10 Fisheries patrol vessels and aircraft 1. Expenditure incurred, in respect of projects referred to in Annex IX, on the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify for a financial contribution up to 50 % of the eligible expenditure, within the limits laid down in that Annex. 2. The financial contribution specified for each Member State in Annex IX shall be calculated on the basis of the utilisation of the concerned vessels and aircraft for inspection and surveillance as a percentage of their total yearly activity, as declared by the Member States. Article 11 Total maximum Union contribution per Member State The planned expenditure, the eligible share thereof, and the maximum Union contribution per Member State are as follows: (in EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Belgium 254 270 254 270 176 343 Bulgaria 195 828 195 828 153 748 Denmark 3 215 749 3 148 559 2 729 961 Germany 6 418 061 1 120 000 893 600 Estonia 239 745 239 745 207 873 Ireland 51 495 000 46 395 000 1 997 500 Greece 18 595 000 7 085 750 5 111 175 Spain 9 563 245 9 153 093 7 735 444 France 4 536 370 3 497 768 2 640 008 Italy 26 650 600 2 625 600 1 312 800 Cyprus 357 800 357 800 318 900 Lithuania 460 001 460 001 404 001 Netherlands 2 809 000 1 616 000 1 424 000 Poland 702 600 696 000 600 000 Romania 593 600 593 600 334 240 Slovenia 510 807 507 649 383 900 Finland 981 000 881 000 766 500 Sweden 2 353 016 2 139 327 1 902 083 United Kingdom 2 164 334 1 408 528 1 036 432 Total 132 096 027 82 375 517 30 128 508 Article 12 Addressees This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Lithuania, the Kingdom of the Netherlands, the Republic of Poland, Romania, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 22 June 2010. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 343, 22.12.2009, p. 1. (4) OJ L 333, 20.12.2003, p. 17. (5) OJ L 295, 4.11.2008, p. 3. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Utilisation rate for control purposes Net eligible Maximum Union contribution (EUR) (EUR) (EUR) (EUR) Belgium BE/10/03 20 000 20 000 100 % 20 000 18 000 Sub-Total 20 000 20 000 20 000 18 000 Bulgaria BG/10/02 8 181 8 181 100 % 8 181 7 363 BG/10/05 16 362 16 362 100 % 16 362 14 725 Sub-Total 24 543 24 543 24 543 22 088 Denmark DK/10/01 1 343 815 1 343 815 100 % 1 343 815 1 209 434 DK/10/02 44 346 44 346 100 % 44 346 22 173 DK/10/03 67 191 0 100 % 0 0 Sub-Total 1 455 352 1 388 161 1 388 161 1 231 607 Germany DE/10/05 24 000 0 0 0 DE/10/08 220 000 220 000 100 % 220 000 198 000 DE/10/07 14 000 0 0 0 Sub-Total 258 000 220 000 220 000 198 000 Estonia EE/10/03 60 000 60 000 100 % 60 000 54 000 Sub-Total 60 000 60 000 60 000 54 000 Ireland IE/10/01 200 000 200 000 100 % 200 000 180 000 IE/10/03 45 000 45 000 100 % 45 000 40 500 IE/10/05 100 000 100 000 100 % 100 000 90 000 IE/10/06 300 000 300 000 100 % 300 000 270 000 IE/10/09 100 000 100 000 100 % 100 000 90 000 IE/10/11 100 000 100 000 100 % 100 000 50 000 Sub-Total 845 000 845 000 845 000 720 500 Greece EL/10/01 400 000 400 000 100 % 400 000 360 000 EL/10/03 1 000 000 1 000 000 100 % 1 000 000 900 000 EL/10/09 1 500 000 1 500 000 100 % 1 500 000 1 350 000 EL/10/08 430 000 430 000 100 % 430 000 387 000 EL/10/11 2 045 000 2 045 000 35 % 715 750 644 175 Sub-Total 5 375 000 5 375 000 4 045 750 3 641 175 Spain ES/10/01-1 400 000 400 000 100 % 400 000 200 000 ES/10/01-2 100 000 100 000 100 % 100 000 50 000 ES/10/05-1 28 805 28 805 100 % 28 805 25 924 ES/10/05-2 103 737 103 737 100 % 103 737 93 364 ES/10/13 9 500 9 500 100 % 9 500 8 550 Sub-Total 642 042 642 042 642 042 377 838 France FR/10/01 320 000 320 000 100 % 320 000 288 000 Sub-Total 320 000 320 000 320 000 288 000 Italy IT/10/01 23 305 000 0 0 0 IT/10/02 480 000 380 000 100 % 380 000 190 000 IT/10/03 60 000 60 000 100 % 60 000 30 000 IT/10/04 10 000 10 000 100 % 10 000 5 000 Sub-Total 23 855 000 450 000 450 000 225 000 Cyprus CY/10/02 50 000 50 000 100 % 50 000 45 000 Sub-Total 50 000 50 000 50 000 45 000 Lithuania LT/10/01 39 389 39 389 100 % 39 389 35 450 Sub-Total 39 389 39 389 39 389 35 450 Netherlands NL/10/01 300 000 300 000 100 % 300 000 270 000 NL/10/02 285 000 285 000 100 % 285 000 256 500 NL/10/03 75 000 75 000 100 % 75 000 67 500 NL/10/04 135 000 60 000 100 % 60 000 30 000 NL/10/07 100 000 100 000 100 % 100 000 90 000 NL/10/08 80 000 80 000 100 % 80 000 72 000 NL/10/10 6 000 6 000 100 % 6 000 3 000 NL/10/11 3 000 0 0 0 Sub-Total 984 000 906 000 906 000 789 000 Poland PL/10/01 22 600 16 000 100 % 16 000 8 000 Sub-Total 22 600 16 000 16 000 8 000 Slovenia SI/10/03 40 000 40 000 100 % 40 000 36 000 SI/10/04 9 000 9 000 100 % 9 000 4 500 SI/10/05 3 158 0 0 0 Sub-Total 52 158 49 000 49 000 40 500 Finland FI/10/06 40 000 40 000 100 % 40 000 20 000 Sub-Total 40 000 40 000 40 000 20 000 Sweden SE/10/04 97 132 97 132 100 % 97 132 87 419 SE/10/05 48 566 48 566 100 % 48 566 43 709 SE/10/06 485 659 485 659 100 % 485 659 437 093 SE/10/09 291 395 291 395 100 % 291 395 262 256 Sub-Total 922 752 922 752 922 752 830 476 United Kingdom UK/10/01 2 212 2 000 100 % 2 000 1 000 UK/10/02 5 144 4 000 100 % 4 000 2 000 UK/10/03 4 425 4 000 100 % 4 000 2 000 UK/10/06 3 319 3 319 100 % 3 319 1 659 UK/10/08 6 637 6 000 100 % 6 000 3 000 UK/10/09 7 965 7 965 100 % 7 965 7 168 UK/10/12 27 655 0 0 0 UK/10/14 9 403 9 403 100 % 9 403 8 462 UK/10/40 5 531 4 000 100 % 4 000 2 000 UK/10/48 21 815 0 0 0 UK/10/49 7 300 6 000 100 % 6 000 3 000 UK/10/50 38 717 38 717 100 % 38 717 34 844 UK/10/51 442 478 0 0 0 Sub-Total 582 600 85 402 85 402 65 134 Total 35 548 436 11 453 289 10 124 039 8 609 768 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Bulgaria BG/10/04 102 260 102 260 92 034 Sub-Total 102 260 102 260 92 034 Germany DE/10/12 465 000 0 0 Sub-Total 465 000 0 0 Greece EL/10/10 1 000 000 0 0 Sub-Total 1 000 000 0 0 Spain ES/10/02 90 000 90 000 75 000 ES/10/07 448 200 448 200 403 380 ES/10/12 132 470 0 0 Sub-Total 670 670 538 200 478 380 France FR/10/03 500 000 500 000 450 000 Sub-Total 500 000 500 000 450 000 Netherlands NL/10/04 875 000 0 0 Sub-Total 875 000 0 0 Slovenia SI/10/01 182 649 182 649 95 000 Sub-Total 182 649 182 649 95 000 Finland FI/10/04 100 000 100 000 90 000 Sub-Total 100 000 100 000 90 000 Sweden SE/10/07 186 979 186 979 168 281 SE/10/08 97 131 0 0 Sub-Total 284 110 186 979 168 281 United Kingdom UK/10/61 5 531 0 0 UK/10/62 6 637 0 0 Sub-Total 12 168 0 0 Total 4 191 857 1 610 087 1 373 695 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Belgium BE/10/01 9 270 9 270 8 343 Sub-Total 9 270 9 270 8 343 Denmark DK/10/04 201 572 201 572 181 415 DK/10/05 100 786 100 786 90 708 DK/10/06 134 382 134 382 120 943 DK/10/07 503 931 503 931 453 538 DK/10/08 201 572 201 572 181 415 DK/10/09 67 191 67 191 60 472 DK/10/10 268 763 268 763 241 887 Sub-Total 1 478 197 1 478 197 1 330 377 Germany DE/10/13 350 000 350 000 315 000 DE/10/14 50 000 50 000 45 000 DE/10/15 60 000 0 0 DE/10/16 30 000 30 000 27 000 DE/10/17 100 000 100 000 90 000 Sub-Total 590 000 530 000 477 000 Ireland IE/10/10 80 000 80 000 72 000 IE/10/12 150 000 150 000 135 000 Sub-Total 230 000 230 000 207 000 Spain ES/10/03-2 300 000 300 000 270 000 Sub-Total 300 000 300 000 270 000 France FR/10/02 811 120 811 120 730 008 Sub-Total 811 120 811 120 730 008 Cyprus CY/10/01 300 000 300 000 270 000 Sub-Total 300 000 300 000 270 000 Lithuania LT/10/02 379 612 379 612 341 651 Sub-Total 379 612 379 612 341 651 Netherlands NL/10/09 700 000 700 000 630 000 Sub-Total 700 000 700 000 630 000 Poland PL/10/02 560 000 560 000 504 000 Sub-Total 560 000 560 000 504 000 Romania RO/10/04 93 600 93 600 84 240 Sub-Total 93 600 93 600 84 240 Slovenia SI/10/02-01 246 000 246 000 221 400 Sub-Total 246 000 246 000 221 400 Finland FI/10/01 300 000 300 000 270 000 FI/10/02 400 000 400 000 360 000 Sub-Total 700 000 700 000 630 000 Sweden SE/10/01 339 961 339 961 305 965 SE/10/03 339 961 339 961 305 965 Sub-Total 679 922 679 922 611 930 Total 7 077 720 7 017 720 6 315 949 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Belgium BE/10/02 225 000 225 000 150 000 Sub-Total 225 000 225 000 150 000 Germany DE/10/10 84 000 84 000 75 600 Sub-Total 84 000 84 000 75 600 Estonia EE/10/01 160 000 160 000 144 000 Sub-Total 160 000 160 000 144 000 Spain ES/10/03-1 6 912 000 6 912 000 6 220 800 Sub-Total 6 912 000 6 912 000 6 220 800 France FR/10/08 1 098 000 1 098 000 732 000 FR/10/07 1 109 250 188 648 150 000 Sub-Total 2 207 250 1 286 648 882 000 Slovenia SI/10-02-02 24 000 24 000 21 600 Sub-Total 24 000 24 000 21 600 Sweden SE/10/02 291 395 291 395 262 256 Sub-Total 291 395 291 395 262 256 United Kingdom UK/10/52 774 336 774 336 696 903 Sub-Total 774 336 774 336 696 903 Total 10 677 981 9 757 379 8 453 159 ANNEX V PILOT PROJECTS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Denmark DK/10/11 67 191 67 191 60 472 Total 67 191 67 191 60 472 ANNEX VI TRAINING AND EXCHANGE PROGRAMMES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Bulgaria BG/10/01 40 904 40 904 20 452 BG/10/03 15 339 15 339 7 669 Sub-Total 56 243 56 243 28 122 Denmark DK/10/12 87 348 87 348 43 674 DK/10/13 51 737 51 737 25 868 DK/10/14 75 926 75 926 37 963 Sub-Total 215 010 215 010 107 505 Germany DE/10/04 11 800 0 0 DE/10/11 130 000 130 000 65 000 DE/10/18 120 000 120 000 60 000 Sub-Total 261 800 250 000 125 000 Estonia EE/10/04 3 000 3 000 1 500 Sub-Total 3 000 3 000 1 500 Ireland IE/10/02 150 000 50 000 25 000 IE/10/08 20 000 20 000 10 000 Sub-Total 170 000 70 000 35 000 Greece EL/10/11 40 000 40 000 20 000 Sub-Total 40 000 40 000 20 000 Spain ES/10/03-3 20 000 20 000 10 000 ES/10/04-3 30 240 0 0 ES/10/04-2 10 000 10 000 5 000 ES/10/14 8 225 0 0 ES/10/09 22 000 0 0 Sub-Total 90 465 30 000 15 000 France FR/10/04 70 000 0 0 Sub-Total 70 000 0 0 Italy IT/10/07 24 000 24 000 12 000 IT/10/08 51 600 51 600 25 800 IT/10/09 250 000 0 0 IT/10/10 150 000 0 0 Sub-Total 475 600 75 600 37 800 Cyprus CYP/10/03 7 800 7 800 3 900 Sub-Total 7 800 7 800 3 900 Lithuania LT/10/03 25 000 25 000 12 500 Sub-Total 25 000 25 000 12 500 Netherlands NL/10/12 20 000 0 0 NL/10/13 20 000 0 0 NL/10/14 10 000 10 000 5 000 Sub-Total 50 000 10 000 5 000 Poland PL/10/03 50 000 50 000 25 000 Sub-Total 50 000 50 000 25 000 Romania RO/10/02 50 000 50 000 25 000 RO/10/03 50 000 50 000 25 000 Sub-Total 100 000 100 000 50 000 Finland FI/10/03 26 000 26 000 13 000 Sub-Total 26 000 26 000 13 000 Sweden SE/10/10 174 837 58 279 29 140 Sub-Total 174 837 58 279 29 140 United Kingdom UK/10/07 2 212 2 212 1 106 UK/10/15 9 695 9 695 4 847 UK/10/16 2 729 0 0 UK/10/17 4 507 0 0 UK/10/18 93 405 0 0 UK/10/19 3 655 0 0 UK/10/20 12 824 0 0 UK/10/21 3 312 0 0 UK/10/22 11 403 11 403 5 701 UK/10/23 11 097 11 097 5 549 UK/10/24 6 750 6 750 3 375 UK/10/25 9 978 9 978 4 989 UK/10/26 9 978 9 978 4 989 UK/10/27 32 313 0 0 UK/10/28 7 200 0 0 UK/10/29 9 978 0 0 UK/10/30 9 978 0 0 UK/10/31 9 978 0 0 UK/10/32 13 382 0 0 UK/10/33 6 750 0 0 UK/10/34 6 307 0 0 UK/10/35 12 824 0 0 UK/10/36 9 978 9 978 4 989 UK/10/37 4 960 0 0 UK/10/38 8 384 0 0 UK/10/39 6 588 6 588 3 294 UK/10/41 3 319 3 319 1 659 UK/10/42 442 0 0 UK/10/43 442 0 0 UK/10/44 442 0 0 UK/10/54 2 084 2 084 1 042 UK/10/55 365 0 0 UK/10/56 243 0 0 UK/10/57 216 0 0 UK/10/58 127 0 0 UK/10/59 1 161 0 0 UK/10/60 513 0 0 Sub-Total 329 522 83 082 41 541 Total 2 145 278 1 100 014 550 008 ANNEX VII PILOT INSPECTION AND OBSERVER SCHEMES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Spain ES/10/17 138 500 0 0 Total 138 500 0 0 ANNEX VIII INITIATIVES RAISING AWARENESS OF CFP RULES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure Maximum Union contribution Bulgaria BG/10/06 12 782 12 782 11 504 Sub-Total 12 782 12 782 11 504 Ireland IE/10/13 50 000 50 000 35 000 Sub-Total 50 000 50 000 35 000 Greece EL/10/02 500 000 500 000 450 000 Sub-Total 500 000 500 000 450 000 Spain ES/10/08 645 851 645 851 322 926 ES/10/11 60 000 60 000 30 000 ES/10/04-1 20 000 20 000 18 000 Sub-Total 725 851 725 851 370 926 Italy IT/10/11 280 000 100 000 50 000 Sub-Total 280 000 100 000 50 000 Lithuania LT/10/04 16 000 16 000 14 400 Sub-Total 16 000 16 000 14 400 Poland PL/10/04 70 000 70 000 63 000 Sub-Total 70 000 70 000 63 000 Finland FI/10/05 15 000 15 000 13 500 Sub-Total 15 000 15 000 13 500 Slovenia SI/10/06 6 000 6 000 5 400 Sub-Total 6 000 6 000 5 400 Total 1 675 633 1 495 633 1 013 730 ANNEX IX PATROL VESSELS AND AIRCRAFT Member State and project code Expenditure planned in the national fisheries control programme (EUR) Eligible expenditure (EUR) Utilisation rate for control purposes Net eligible (EUR) Maximum Union contribution (EUR) (50 % limited to 1 million) Germany DE/10/01 45 000 0 0 0 DE/10/02 36 000 36 000 100 % 36 000 18 000 DE/10/06 4 527 000 0 0 0 DE/10/09 151 261 0 0 0 Sub-Total 4 759 261 36 000 36 000 18 000 Estonia EE/10/02 16 745 16 745 100 % 16 745 8 373 Sub-Total 16 745 16 745 16 745 8 373 Ireland IE/10/04 200 000 200 000 100 % 200 000 100 000 IE/10/07 50 000 000 50 000 000 90 % 45 000 000 900 000 Sub-Total 50 200 000 50 200 000 45 200 000 1 000 000 Greece EL/10/04 2 000 000 0 0 0 EL/10/05 180 000 0 0 0 EL/10/06 4 500 000 0 0 0 EL/10/07 5 000 000 5 000 000 50 % 2 500 000 1 000 000 Sub-Total 11 680 000 5 000 000 2 500 000 1 000 000 Spain ES/10/15 5 000 5 000 100 % 5 000 2 500 ES/10/16 34 470 0 0 0 ES/10/10 44 248 0 0 0 Sub-Total 83 718 5 000 5 000 2 500 France FR/10/05 48 000 0 0 0 FR/10/06 580 000 580 000 100 % 580 000 290 000 Sub-Total 628 000 580 000 580 000 290 000 Italy IT/10/05 40 000 0 0 0 IT/10/06 2 000 000 2 000 000 100 % 2 000 000 1 000 000 Sub-Total 2 040 000 2 000 000 2 000 000 1 000 000 Netherlands NL/10/05 200 000 0 0 Sub-Total 200 000 0 0 Romania RO/10/01 400 000 400 000 100 % 400 000 200 000 Sub-Total 400 000 400 000 400 000 200 000 Finland FI/10/07 100 000 0 0 Sub-Total 100 000 0 0 United Kingdom UK/10/04 387 168 387 168 100 % 387 168 193 584 UK/10/05 3 761 3 761 100 % 3 761 1 881 UK/10/10 8 850 8 850 100 % 8 850 4 425 UK/10/11 30 973 30 973 100 % 30 973 15 487 UK/10/45 27 655 27 655 100 % 27 655 13 827 UK/10/47 6 637 6 637 100 % 6 637 3 319 UK/10/53 664 664 100 % 664 332 Sub-Total 465 708 465 708 465 708 232 854 Total 70 573 431 58 703 453 51 203 453 3 751 727